DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment (“Response”), filed 7 April 2021, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of United States Patent Application Publication No. 2007/0088638 A1 to Finch, II et al. (“Finch”). Further, Applicant's arguments in the Response with respect to the rejection under 35 USC 101 have been fully considered but they are not persuasive. Applicant argues the claims are similar to Example 21, claim 2, however Example 21, claim 2 includes features such as ‘formatting’ and also more significantly determining if the subscriber computer is online or offline. Further, Example 21, claim 2 stated that the additional elements when viewed as a combination amounted to significantly more, but the only additional element cited in the instant claim is an electronic data storage; the units could simply be software. Therefore, the instant combination has no combination of additional elements. The ‘transmits a notification in an electronic format’ feature, does not necessarily include ‘formatting’ of data, but rather just sending data which could have already been formatted. Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-12 are directed to acquiring, calculating and notifying work hour information, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.
Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a machine or article of manufacture.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
an acquisition unit that acquires, and stores as data in an electronic data storage, working results including work start time and work end time in a plurality of companies for which a worker works, wherein each of the plurality of companies are distinct and require separate contracts for employment of the worker, worker information identifying the worker, pieces of company information indicating the respective companies, and prescribed working hour periods in respective contracts concluded with the respective companies; and 
 that calculates working hour periods in the respective companies, and transmits a notification in an electronic format to at least one of the plurality of companies that causes a display of each of the working hour periods, the notification unit calculating the working hour periods by using the respective working results, the worker information, the respective pieces of company information, and the respective prescribed working hour periods that are acquired by the acquisition unit.
The claim features in italics above as drafted, under its broadest reasonable interpretation, are mental processes and/or certain methods of organizing human activity performed by generic computer components. That is, other than reciting “an acquisition unit” and “a notification unit” (which could be interpreted as mere software and not even an additional element) and “an electronic data storage”, nothing in the claim element precludes the step from practically being performed in the mind or a method of organized human activity. For example, “acquires, and stores as data …, working results including work start time and work end time in a plurality of companies for which a worker works, wherein each of the plurality of companies are distinct and require separate contracts for employment of the worker, worker information identifying the worker, pieces of company information indicating the respective companies, and prescribed working hour periods in respective contracts concluded with the respective companies” and “transmits a notification in an electronic format to at least one of the plurality of companies that causes a display of each of the working hour periods” in the context of this claim encompasses certain methods of organizing human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer calculates working hour periods in the respective companies …, … calculating the working hour periods by using the respective working results, the worker information, the respective pieces of company information, and the respective prescribed working hour periods that are acquired” in the context of this claim encompasses mental processes. If the claim limitations, under its broadest reasonable interpretation, covers steps which could be performed in the human mind including an observation, evaluation, judgement of opinion but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites two additional elements – “an acquisition unit” and “a notification unit” (which could be interpreted as mere software and not even an additional element) and “an electronic data storage”.  The “acquisition unit”, “notification unit” and “electronic data storage” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B - Significantly More Analysis
[w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
 	The Federal Circuit has held that “[w]hether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.” Bahr, Robert (April 19, 2018).  Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an abstract idea.  Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
 	In the search for inventive concept, the Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 

	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
“an electronic data storage”,
“an acquisition unit”,
“a notification unit”, 
“a worker terminal”, and
“an attendance-information-manger terminal”.
As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry. The Berkhiemer memo clarifies that such a conclusion must be based 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2009/0348553 A1 to Taylor et al. (“Taylor”) in view of United States Patent Application Publication No. 2007/0088638 A1 to Finch, II et al. (“Finch”).

As per claims 1 and 12, the claimed subject matter that is met by Taylor includes:
An information processing apparatus comprising (Taylor: Fig. 2, 250): 
an acquisition unit that acquires, and stores as data in an electronic data storage, working results including work start time and work end time in a plurality of companies for which a worker works, worker information identifying the worker, pieces of company information indicating the respective companies, and prescribed working hour periods in respective contracts concluded with the respective companies (Taylor: ¶¶ 0042, 0043, 0068 and 0100 and Fig. 25A); and 
a notification unit that calculates working hour periods in the respective companies, and transmits a notification in an electronic format to at least one of the plurality of companies that causes a display of each of the working hour periods, the notification unit calculating the working hour periods by using the respective working results, the worker information, the respective pieces of company information, and the respective prescribed working hour periods that are acquired by the acquisition unit (Taylor: ¶¶ 0042, 0043, 0067, 0068, 0086 and 0100)
Taylor teaches “the time and attendance system allows for creation of a hierarchy within the overall organization, including various levels, such as departments within various divisions within various companies, etc” (Taylor: ¶ 0100) and provides examples of where ‘a worker’ could work different ‘jobs’ (Taylor: ¶ 0073), but fails to illustrate an example where the ‘jobs’ are for different ‘companies’, therefore Taylor fails to specifically teach wherein each of the plurality of companies are distinct and require separate contracts for employment of the worker. The Examiner provides Finch to teach and disclose this claimed feature.

an acquisition unit that acquires, and stores as data in an electronic data storage (Finch: ¶ 0057 and Fig. 2, 216), working results including work start time and work end time in a plurality of companies for which a worker works, wherein each of the plurality of companies are distinct and require separate contracts for employment of the worker (Finch: ¶¶ 0014-0016, 0021, 0048-0051).
Taylor teaches a system for recording employee working hours. Finch teaches a comparable system for recording employee working hours that was improved in the same way as the claimed invention. Finch offers the embodiment of wherein each of the plurality of companies are distinct and require separate contracts for employment of the worker. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the time recorded for a plurality of companies as disclosed by Finch to the time recorded for a plurality of jobs as taught by Taylor for the predicted result of improved systems for recording employee working hours. No additional findings are seen to be necessary. 
As per claim 2, the claimed subject matter that is met by Taylor and Finch includes:
wherein if the acquisition unit acquires the work start time in a company of the companies on a day, and if one of the working results that is in a different company of the companies on the day is present, the working result being associated with the worker indicated by the worker information acquired together with the work start time, the notification unit calculates legal time corresponding to a legal working hour period from the work start time acquired by the acquisition unit and a working hour period on the day calculated from the 
The motivation for combining the teachings of Taylor and Finch are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 3, the claimed subject matter that is met by Taylor and Finch includes:
wherein if the acquisition unit acquires the work end time, and if the work end time is later than the legal time, the notification unit calculates a working hour period corresponding to overtime work by using each of the prescribed working hour periods (Taylor: ¶¶ 0063 and 0064 and Fig. 7 and Finch: ¶¶ 0048-0051).
The motivation for combining the teachings of Taylor and Finch are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 4, the claimed subject matter that is met by Taylor and Finch includes:
wherein if a working hour period on the day calculated from one of the working results that is present in a company of the plurality of companies is within the prescribed working hour period provided for the company in one of the contracts that is concluded with the company, the notification unit makes a notification of the working hour period corresponding to the overtime work in a different company of the plurality of companies that applies to an excess of the prescribed working hour period (Taylor: ¶¶ 0073-0078 and Figs.14-16 and Finch: ¶¶ 0048-0051).
The motivation for combining the teachings of Taylor and Finch are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 5, the claimed subject matter that is met by Taylor and Finch includes:

The motivation for combining the teachings of Taylor and Finch are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 6, the claimed subject matter that is met by Taylor and Finch includes:
wherein if the acquisition unit acquires the work end time, the notification unit further makes a notification of the working result in each company (Taylor: ¶¶ 0073-0078 and Figs.14-16 and Finch: ¶¶ 0048-0051).
The motivation for combining the teachings of Taylor and Finch are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 9, the claimed subject matter that is met by Taylor and Finch includes:
the information processing apparatus according to claim 1; and a worker terminal that transmits each of the working results and the worker information that are acquired by the acquisition unit of the information processing apparatus and that displays each of the working hour periods in the notification made by the notification unit of the information processing apparatus (Taylor: ¶ 0044 and Fig. 2, 101).

As per claim 10, the claimed subject matter that is met by Taylor and Finch includes:
an information processing system comprising: the information processing apparatus according to claim 1; and an attendance-information-manager terminal that displays each of the working hour periods in the notification made by the notification unit of the information processing apparatus (Taylor: ¶ 0053 and Fig. 2, 270).
The motivation for combining the teachings of Taylor and Finch are discussed in the rejection of claim 1, and are incorporated herein.
As per claim 11, the claimed subject matter that is met by Taylor and Finch includes:
an information processing system comprising: the information processing apparatus according to claim 1 (Taylor: ¶ 0044 and Fig. 2); 
a worker terminal that transmits each of the working results and the worker information that are acquired by the acquisition unit of the information processing apparatus and that displays each of the working hour periods in the notification made by the notification unit of the information processing apparatus (Taylor: ¶ 0044 and Fig. 2, 101); and 
an attendance-information-manager terminal that displays each of the working hour periods in the notification made by the notification unit (Taylor: ¶ 0053 and Fig. 2, 270).
The motivation for combining the teachings of Taylor and Finch are discussed in the rejection of claim 1, and are incorporated herein.


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Finch as applied in claim 1, and further in view of United States Patent Application Publication No. 2019/0057340 A1 to Wang (“Wang”).
As per claim 7, Taylor and Finch fail to specifically teach wherein the notification unit computes classified total of the working results in each of the companies in a predetermined period and further makes a notification of a result of the classified total. The Examiner provides Wang to teach and disclose this claimed feature.
The claimed subject matter that is met by Wang includes:
wherein the notification unit computes classified total of the working results in each of the companies in a predetermined period and further makes a notification of a result of the classified total (Wang: ¶ 0182)
Taylor and Finch teach systems for recording employee working hours. Wang teaches a comparable system for recording employee working hours that was improved in the same way as the claimed invention. Wang offers the embodiment of wherein the notification unit computes classified total of the working results in each of the companies in a predetermined period and further makes a notification of a result of the classified total. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of the predetermined period as disclosed by Wang to the notification as taught by Taylor for the predicted result of improved systems for recording employee working hours. No additional findings are seen to be necessary. 
As per claim 8, the claimed subject matter that is met by Taylor, Finch and Wang includes:
wherein the predetermined period is at least one of a period of one year and a period of one month (Wang: ¶ 0182).
The motivation for combining the teachings of Taylor, Finch and Wang are discussed in the rejection of claim 7, and are incorporated herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/A. Hunter Wilder/Primary Examiner, Art Unit 3627